Cook, J.,
concurring in part and dissenting in part. At first, the majority states that only two issues are before us in this case — whether a claimant who was denied R.C. 4123.60 compensation for failure to show dependency may appeal under R.C. 4123.512, and whether Robert’s estate may collect Robert’s accrued R.C. 4123.60 compensation. But in addition to resolving these two questions, the majority also decides that issues of dependency arising under R.C. 4123.59 may not be appealed under R.C. 4123.512. I discuss these three distinct issues separately below.
I
I agree with the majority’s conclusion, in the first part of its opinion, that whether a claimant is an injured, sick, or deceased employee’s dependent for purposes of R.C. 4123.60 is not an issue that is appealable to the common pleas court under R.C. 4123.512. But because R.C. 4123.60 expressly provides that *283orders issued thereunder are not appealable pursuant to R.C. 4123.512, there is no need for this court to justify this conclusion by distinguishing the nature of the order issued here from the types of orders that this court has previously deemed appealable under R.C. 4123.512. Orders issued by the administrator under R.C. 4123.60 are appealable under R.C. 4123.511. R.C. 4123.60. R.C. 4123.511 would, then, permit an appeal of the administrator’s order to the district hearing officer (Division [C]), the staff hearing officer (Division [D]), and, finally, the commission (Division [E]). R.C. 4123.511(E) permits appeals from orders of the commission under Division (E) to be taken under R.C. 4123.512 “[ejxcept as otherwise provided in this chapter.” (Emphasis added.) R.C. 4123.60 expressly provides otherwise. Accordingly, though I concur with the majority’s conclusion that an order denying benefits under R.C. 4123.60 is not appealable under 4123.512, the majority’s discussion concerning whether dependency issues invoke the basic right to participate is gratuitous.
II
I respectfully disagree with the majority’s holding that appeals under R.C. 4123.59 must be treated the same as appeals under R.C. 4123.60. First, as the majority concedes, whether the denial of death benefits under R.C. 4123.59 is appealable under R.C. 4123.512 is not one of the two issues before the court in this case. Assuming, for the sake of argument, that the issue is properly before us, I am not persuaded by the majority’s analysis. The majority ignores the express language of R.C. 4123.59 — which permits appeals from R.C. 4123.59 orders to occur (eventually) under R.C. 4123.512 — and concludes that such appeals are precluded solely in the “interest of consistency.”
As I noted, supra, the General Assembly knew how to expressly permit administrative appeals to occur under R.C. 4123.511, but then to preclude the appeal of commission orders resulting therefrom to the common pleas court under R.C. 4123.512. It did precisely that in R.C. 4123.60. In R.C. 4123.59, however, the General Assembly apparently intended to permit orders issued by the administrator under that section to be appealed administratively under R.C. 4123.511, and then to the common pleas court under R.C. 4123.512. R.C. 4123.59(E) provides that “[a]n order issued by the administrator under this section is appealable pursuant to sections 4123.511 to 4123.512 of the Revised Code.” So, once the administrator issues an order under R.C. 4123.59, that order may be appealed administratively under R.C. 4123.511 to the district hearing officer (Division [C]), the staff hearing officer (Division [D]), and, finally, to the commission (Division [E]). The commission’s order could, then, be appealed under R.C. 4123.512 — for unlike R.C. 4123.60, 4123.59 does not “otherwise provide” that an appeal under R.C. 4123.512 is precluded. The majority asserts *284no legal basis for its conclusion that the appellate procedures under R.C. 4123.59 and 4123.60 must be entirely consistent.
Ill
I must also respectfully dissent from the majority’s reliance on our Nossal case, in the second part of its opinion, to justify its holding that Robert’s estate may recover Robert’s accrued but unpaid compensation under R.C. 4123.60. Our Nossal syllabus provides only that “[w]here the commission awards death benefits to the surviving spouse of a deceased employee, but the spouse dies before the funds are disbursed, accrued benefits for the period between the deceased employee’s death and the spouse’s death shall be paid to the spouse’s estate.” (Emphasis added.) State ex rel. Nossal v. Terex Div. of I.B.H. (1999), 86 Ohio St.3d 175, 712 N.E.2d 747, syllabus. In Nossal, the worker’s sole dependent had actually been awarded $298 per week in benefits, but died before those funds were disbursed. Because the award had already vested in the worker’s dependent, we permitted the dependent’s estate to recover the benefits that the dependent would have received — but for administrative delays' — during the limited period between the worker’s death and her own. Nossal thus only permits a dependent’s estate to recover where an award to the worker’s dependent has actually vested in that dependent prior to the dependent’s death. Nossal does not support the majority’s much broader holding that a worker’s estate can actually collect accrued/unpaid benefits itself under R.C. 4123.60.
Here, unlike the situation we confronted in Nossal, no dependent of Robert has been deemed eligible to receive accrued/unpaid benefits. No R.C. 4123.60 award has vested yet been administratively delayed. Moreover, any right to the receipt of accrued/unpaid benefits under R.C. 4123.60 is the right of a “dependent,” and Robert’s estate cannot itself qualify as a “dependent” under R.C. 4123.60. Dependents are “person[s]” such as surviving spouses and children who either partly, wholly, or prospectively relied on the deceased worker for maintenance and support. See R.C. 4123.59(C) and (D). A deceased worker’s estate is no such “person.” A deceased worker’s estate is an aggregate comprising the assets and liabilities of the decedent. See Black’s Law Dictionary (7 Ed.1999) 567. Individual beneficiaries of a deceased worker’s estate could seek to recover accrued/unpaid benefits as dependents, upon satisfactory proof to the administrator of their status as dependents under R.C. 4123.60. But a worker’s estate cannot be said to have relied on the worker for maintenance and support — even prospectively — for the estate does not even exist as a legal construct until the worker is deceased. We have recognized this distinction before. Seventy years ago, this court held that a dependent (or personal representative thereof) could maintain an action for the unpaid balance of an award, but “not * * * the *285administrator of the decedent.” Bozzelli v. Indus. Comm. (1930), 122 Ohio St. 201, 207, 171 N.E. 108, 110.
Moyer, C.J., concurs in the foregoing opinion.
APPENDIX
R.C. 4123.59 provides:
“In case an injury to or an occupational disease contracted by an employee causes his death, benefits shall be in the amount and to the persons following:
“(A) If there are no dependents, the disbursements from the state insurance fund is [sic ] limited to the expenses provided for in section 4123.66 of the Revised Code.
“(B) If there are wholly dependent persons at the time of the death, the weekly payment is sixty-six and two-thirds per cent of the average weekly wage, but not to exceed a maximum aggregate amount of weekly compensation which is equal to sixty-six and two-thirds per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, and not in any event less than a minimum amount of weekly compensation which is equal to fifty per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, regardless of the average weekly wage; provided however, that if the death is due to injury received or occupational disease first diagnosed after January 1,1976, the weekly payment is sixty-six and two-thirds per cent of the average weekly wage but not to exceed a maximum aggregate amount of weekly compensation which is equal to the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code; provided that when any claimant is receiving total disability compensation at the time of death the wholly dependent person is eligible for the maximum compensation provided for in this section. Where there is more than one person who is wholly dependent at the time of the death of the employee, the administrator of workers’ compensation shall promptly apportion the weekly amount of compensation payable under this section among the dependent persons as provided in division (D) of this section.
“(1) The payment as provided in this section shall continue from the date of death of an injured or disabled employee until the death or remarriage of such dependent spouse. If the, dependent spouse remarries, an amount equal to two years of compensation benefits at the weekly amount determined to be applicable to and being paid to the dependent spouse shall be paid in a lump sum to such spouse and no further compensation shall be paid to such spouse.
“(2) That portion of the payment provided in division (B) of this section applicable to wholly dependent persons other than a spouse shall continue from the date of death of an injured or disabled employee to a dependent as of the date *286of death, other than a spouse, at the weekly amount determined to be applicable and being paid to such dependent other than a spouse, until he:
“(a) Reaches eighteen years of age;
“(b) If pursuing a full time educational program while enrolled in an accredited educational institution and program, reaches twenty-five years of age;
“(c) If mentally or physically incapacitated from having any earnings, is no longer so incapacitated.
“(C) If there are partly dependent persons at the time of the death the weekly payment is sixty-six and two-thirds per cent of the employee’s average weekly wage, not to exceed sixty-six and two-thirds per cent of the statewide average weekly wage as defined in division (C) of section 4123.62 of the Revised Code, and shall continue for such time as the administrator in each case determines.
“(D) The following persons are presumed to be wholly dependent for their support upon a deceased employee:
“(1) A surviving spouse who was living with the employee at the time of death or a surviving spouse who was separated from the employee at the time of death because of the aggression of the employee;
“(2) A child under the age of eighteen years, or twenty-five years if pursuing a full-time educational program while enrolled in an accredited educational institution and program, or over said age if physically or mentally incapacitated from earning, upon only the one parent who is contributing more than one-half of the support for such child and with whom he is living at the time of the death of such parent, or for whose maintenance such parent was legally liable at the time of his death.
“It is presumed that there is sufficient dependency to entitle a surviving natural parent or surviving natural parents, share and share alike, with whom the decedent was living at the time of his death, to a total minimum award of three thousand dollars.
“The administrator may take into consideration any circumstances which, at the time of the death of the decedent, clearly indicate prospective dependency on the part of the claimant and potential support on the part of the decedent. No person shall be considered a prospective dependent unless such person is a member of the family of the deceased employee and bears to him the relation of surviving spouse, lineal descendant, ancestor, or brother or sister. The total award for any or all prospective dependency to all such claimants, except to a natural parent or natural parents of the deceased, shall not exceed three thousand dollars to be apportioned among them as the administrator orders.
“In all other cases, the question of dependency, in whole or in part, shall be determined in accordance with the facts in each particular case existing at the *287time of the injury resulting in the death of such employee, but no person shall be considered as dependent unless such person is a member of the family of the deceased employee, or bears to him the relation of surviving spouse, lineal descendant, ancestor, or brother or sister.
“(E) An order issued by the administrator under this section is appealable pursuant to sections 4123.511 to 4123.512 of the Revised Code.”
R.C. 4123.60 provides:
“Benefits in case of death shall be paid to such one or more of the dependents of the decedent, for the benefit of all the dependents as the administrator of workers’ compensation determines. The administrator may apportion the benefits among the dependents in such manner as he deems just and equitable. Payment to a dependent subsequent in right may be made, if the administrator deems it proper, and operates to discharge all other claims therefor. The dependents or person to whom benefits are paid shall apply the same to the use of the several beneficiaries thereof according to their respective claims upon the decedent for support, in compliance with the finding and direction of the administrator.
“In all cases of death where the dependents are a surviving spouse and one or more children, it is sufficient for the surviving spouse to apply to the administrator on behalf of the spouse and minor children. In cases where all the dependents are minors, a guardian or next friend of such minor dependents shall apply.
“In all cases where an award had been made on account of temporary, or permanent partial, or total disability, in which there remains an unpaid balance, representing payments accrued and due to the decedent at the time of his death, the administrator may, after satisfactory proof has been made warranting such action, award or pay any unpaid balance of such award to such of the dependents of the decedent, or for services rendered on account of the last illness or death of such decedent, as the administrator determines in accordance with the circumstances in each such case. If the decedent would have been lawfully entitled to have applied for an award at the time of his death the administrator may, after satisfactory proof to warrant an award and payment, award and pay an amount, not exceeding the compensation which the decedent might have received, but for his death, for the period prior to the date of his death, to such of the dependents of the decedent, or for services rendered on account of the last illness or death of such decedent, as the administrator determines in accordance with the circumstances in each such case, but such payments may be made only in cases in which application for compensation was made in the manner required by this chapter, during the lifetime of such injured or disabled person, or within one year after the death of such injured or disabled person.
*288“An order issued by the administrator under this section is appealable pursuant to section 4123.511 of the Revised Code but is not appealable to court under section 4123.512 of the Revised Code.”